Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 17-32 are objected to because of the following informalities:  The claims recite inconsistent language with regard to the same structure and should be amended to use the same language consistently. For example, “a substrate strip” and “the substrate strip” are recited in lines 4 and 5 of claim 17, while “the upper eyelash assembly substrate strip” is recited in lines 7 and 9 of claim 17. Applicant should amend lines 7 and 9 of claim 17 to recite “the substrate strip”. Similar errors exist in independent claim 20 as well. Another example of such inconsistent language is found in claim 21, where “the upper substrate strip first distal end” is recited, when the previously recited claim language dictates the claim should recite “the first distal end of the upper substrate strip”. The aforementioned examples are not a comprehensive list of each informality in the claim; Applicant should review each line of each claim to find all of the informalities and correct them accordingly so that consistent language is used throughout the claims.  Appropriate correction is required
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18, 19, rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 18 and 19 recite “each upper eyelash assembly substrate strip distal end” where it is unclear if this language attempts to refer to the opposing distal ends recited in line 6 of claim 17 or other distal ends. It is believed it was Applicant’s intention for these to be the same distal ends; as a result, it is recommended Applicant amend the claims to recite “each of the opposing distal ends of the substrate strip”.
Claims 21, 22 and 25-32 recite “a magnetic element” where it is unclear if the aforementioned magnetic element is the same of different from the “at least one magnetic element” recited in line 9 of claim 20 (“at least one magnetic element attached to the upper eyelash assembly substrate strip”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-32 are rejected under 35 U.S.C. 103 as being unpatentable over Merszei (US 20070227550) and Rabe et al. (US 2009/0217938).
Regarding claim 17, Merszei discloses a false eyelash system (Refer to Figures 1-4) comprising: an upper eyelash assembly (14a) configured to be positioned on top of 
Regarding claim 18, the combination of Merszei and Rabe et al. disclose the false eyelash system of claim 17, wherein the plurality of magnetic elements include a magnetic element attached at each upper eyelash assembly substrate distal end. As explained above, the magnets are arranged along the entire length, including the distal ends. 
Regarding claim 19, the combination of Merszei and Rabe et al. disclose the false eyelash system of claim 17, wherein the plurality of magnetic elements include at least one magnetic element attached at a location between the upper eyelash assembly substrate distal ends. As explained above, the magnets are arranged along the entire length, including a portion between the distal ends. 
Regarding claim 20,  Merszei discloses a false eyelash system (Refer to Figures 1-4) comprising: an upper eyelash assembly (14a) configured to be positioned on top of a wearer's upper eyelash; the upper eyelash assembly including a substrate strip (26a) long enough to substantially cover at least a portion of the wearer's eyelid edge, the substrate strip including a first surface (lower surface of 26a,26 which contacts the 
Merszei teaches the an eyelash system having upper and lower substrates with hairs attached thereto, the upper and lower substrates each having coupling elements arranged thereon such that the substrates couple to one another with the user’s natural eyelashes disposed therebetween. Merszei explains that the attachment mechanism between the substrates may be a film/layer of adhesive along the entire surface (Refer 
Regarding claim 21, the combination of Merszei and Rabe et al. disclose the false eyelash system of claim 20, wherein a magnetic element is attached at the first distal end of the upper substrate strip. As explained above, the magnets are arranged spaced apart along the entire length, including the distal ends. 
Regarding claim 22, the combination of Merszei and Rabe et al. disclose the false eyelash system of claim 20, Merszei further discloses the substrate strips of the upper and lower eyelash assemblies have the same length (Refer to Figure 3 which depicts the substrate strips being of the same length). Alternatively, Merszei teaches the 
Regarding claim 23, the combination of Merszei and Rabe et al. disclose the false eyelash system of claim 20, wherein a magnetic element is attached at the first distal end of the lower substrate strip. As explained above, the magnets are arranged spaced apart along the entire length, including the distal ends. 
Regarding claim 24, the combination of Merszei and Rabe et al. disclose the false eyelash system of claim 17, wherein the plurality of magnetic elements include at a magnetic element attached near each upper eyelash assembly substrate distal end. As explained above, the magnets are arranged along the entire length, including a portion between the distal ends. 
Regarding claim 25, the combination of Merszei and Rabe et al. disclose the false eyelash system of claim 20, wherein a magnetic element is attached near the first distal end of the upper substrate strip. As explained above, the magnets are arranged spaced apart along the entire length, including the distal ends

Regarding claim 27, the combination of Merszei and Rabe et al. disclose the false eyelash system of claim 20, wherein a magnetic element is attached near the first distal end of the upper substrate strip and a magnetic element is attached near the second distal end of the upper substrate strip. As explained above, the magnets are arranged spaced apart along the entire length, including the distal ends.
Regarding claim 28, the combination of Merszei and Rabe et al. disclose the false eyelash system of claim 20, wherein a magnetic element is attached near the first distal end of the lower substrate strip. As explained above, the magnets are arranged spaced apart along the entire length, including the distal ends
Regarding claim 29, the combination of Merszei and Rabe et al. disclose the false eyelash system of claim 20, wherein a magnetic element is attached at the first distal end of the lower substrate strip and a magnetic element is attached at the second distal end of the lower substrate strip. As explained above, the magnets are arranged spaced apart along the entire length, including the distal ends.
Regarding claim 30, the combination of Merszei and Rabe et al. disclose the false eyelash system of claim 20, wherein a magnetic element is attached near the first distal end of the lower substrate strip and a magnetic element is attached near the 
Regarding claim 31, the combination of Merszei and Rabe et al. disclose the false eyelash system of claim 20, wherein a magnetic element attached at a location between the first and second distal ends of the upper eyelash assembly substrate. As explained above, the magnets are arranged along the entire length, including a portion between the distal ends. 
Regarding claim 32, the combination of Merszei and Rabe et al. disclose the false eyelash system of claim 20, wherein a magnetic element attached at a location between the first and second distal ends of the lower eyelash assembly substrate. As explained above, the magnets are arranged along the entire length, including a portion between the distal ends. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TATIANA L NOBREGA whose telephone number is (571)270-7228.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TATIANA L NOBREGA/Primary Examiner, Art Unit 3799